FORM OF KEY EXECUTIVE EMPLOYMENT PROTECTION AGREEMENT

THIS AGREEMENT, dated as of      , 200_, by and between The Hartford Financial
Services Group, Inc., a Delaware corporation (the “Company”), and
     (“Executive”).

W I T N E S S E T H
:

WHEREAS, the Company and/or one or more subsidiaries thereof (the
“Subsidiaries”) have employed Executive in an officer position and has
determined that Executive holds an important position with the Company;

WHEREAS, the Company believes that, in the event it is confronted with a
situation that could result in a change in ownership or control of the Company,
continuity of management will be essential to its ability to evaluate and
respond to such situation in the best interests of shareholders;

WHEREAS, the Company understands that any such situation will present
significant concerns for Executive with respect to Executive’s financial and job
security;

WHEREAS, the Company desires to assure itself of Executive’s services during the
period in which it is confronting such a situation, and to provide Executive
with certain financial assurances to enable Executive to perform the
responsibilities of Executive’s position without undue distraction and to
exercise judgment without bias due to Executive’s personal circumstances; and

WHEREAS, to achieve these objectives, the Company and Executive desire to enter
into an agreement providing the Company and Executive with certain rights and
obligations upon the occurrence of a Change of Control (as defined in Section 2
hereof).

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, it is hereby agreed by and between the Company and Executive as
follows:

1



1.   Effective Date of Agreement.

The effective date of this Agreement (the “Effective Date”) shall be the date on
which a Change of Control occurs; provided that if Executive is not actively
employed by the Company on the Effective Date, this Agreement shall be void and
without effect.

2. Certain Applicable Definitions.



  (a)   Beneficial Owner. For purposes of this Agreement, “Beneficial Owner”
means any Person who, directly or indirectly, has the right to vote or dispose
of or has “beneficial ownership” (within the meaning of Rule 13d-3 under the
Securities and Exchange Act of 1934, as amended (the “Act”)) of any securities
of a company, including any such right pursuant to any agreement, arrangement or
understanding (whether or not in writing), provided that: (i) a Person shall not
be deemed the Beneficial Owner of any security as a result of an agreement,
arrangement or understanding to vote such security (A) arising solely from a
revocable proxy or consent given in response to a public proxy or consent
solicitation made pursuant to, and in accordance with, the Act and the
applicable rules and regulations thereunder, or (B) made in connection with, or
to otherwise participate in, a proxy or consent solicitation made, or to be
made, pursuant to, and in accordance with, the applicable provisions of the Act
and the applicable rules and regulations thereunder, in either case described in
clause (A) or (B) above, whether or not such agreement, arrangement or
understanding is also then reportable by such Person on Schedule 13D under the
Act (or any comparable or successor report); and (ii) a Person engaged in
business as an underwriter of securities shall not be deemed to be the
Beneficial Owner of any security acquired through such Person’s participation in
good faith in a firm commitment underwriting until the expiration of forty days
after the date of such acquisition.

(b) Change of Control. For purposes of this Agreement, “Change of Control”
means:

(i) a report on Schedule 13D shall be filed with the Securities and Exchange
Commission pursuant to Section 13(d) of the Act disclosing that any Person,
other than the Company or a subsidiary of the Company or any employee benefit
plan sponsored by the Company or a subsidiary of the Company is the Beneficial
Owner of twenty percent or more of the outstanding stock of the Company entitled
to vote in the election of directors of the Company;

(ii) any Person, other than the Company or a subsidiary of the Company or any
employee benefit plan sponsored by the Company or a subsidiary of the Company
shall purchase shares pursuant to a tender offer or exchange offer to acquire
any stock of the Company (or securities convertible into stock) for cash,
securities or any other consideration, provided that after consummation of the
offer, the Person in question is the Beneficial Owner of fifteen percent or more
of the outstanding stock of the Company entitled to vote in the election of
directors of the Company (calculated as provided in paragraph (d) of Rule 13d-3
under the Act in the case of rights to acquire stock);

(iii) any merger, consolidation, recapitalization or reorganization of the
Company approved by the stockholders of the Company shall be consummated, other
than any such transaction immediately following which the persons who were the
Beneficial Owners of the outstanding securities of the Company entitled to vote
in the election of directors of the Company immediately prior to such
transaction are the Beneficial Owners of at least 55% of the total voting power
represented by the securities of the entity surviving such transaction entitled
to vote in the election of directors of such entity (or the ultimate parent of
such entity) in substantially the same relative proportions as their ownership
of the securities of the Company entitled to vote in the election of directors
of the Company immediately prior to such transaction; provided that, such
continuity of ownership (and preservation of relative voting power) shall be
deemed to be satisfied if the failure to meet such threshold (or to preserve
such relative voting power) is due solely to the acquisition of voting
securities by an employee benefit plan of the Company, such surviving entity or
any subsidiary of such surviving entity;

(iv) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all or substantially all the assets of the Company
approved by the stockholders of the Company shall be consummated; or

(v) within any 24 month period, the persons who were directors of the Company
immediately before the beginning of such period (the “Incumbent Directors”)
shall cease (for any reason other than death) to constitute at least a majority
of the board of directors of the Company (the “Board”) or the board of directors
of any successor to the Company, provided that any director who was not a
director at the beginning of such period shall be deemed to be an Incumbent
Director if such director (A) was elected to the Board by, or on the
recommendation of or with the approval of, at least two-thirds of the directors
who then qualified as Incumbent Directors

2

either actually or by prior operation of this clause (v), and (B) was not
designated by a person who has entered into an agreement with the Company to
effect a transaction described in clause (iii) or clause (iv) of Section 2(b) of
this Agreement.

(c) Person. For purposes of this Agreement, “Person” has the meaning ascribed to
such term in Section 3(a)(9) of the Act, as supplemented by Section 13(d)(3) of
the Act; provided, however, that Person shall not include: (i) the Company, any
subsidiary of the Company or any other Person controlled by the Company,
(ii) any trustee or other fiduciary holding securities under any employee
benefit plan of the Company or of any subsidiary of the Company, or (iii) a
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of securities of the
Company.

3. Employment Period.

Subject to Section 7 of this Agreement, the Company agrees to continue Executive
in the employ of the Company and/or the Subsidiary, and Executive agrees to
remain in the employ thereof, for the period commencing on the Effective Date
and ending on the second anniversary of the date on which a Change of Control
occurs (the “Employment Period”). Notwithstanding the foregoing, if, prior to
the Effective Date, Executive is demoted to a position lower than the position
held by Executive as of the date first above written, or is otherwise determined
by the chairman of the Company (the “Chairman”) prior to the Effective Date to
hold a position inappropriate for coverage under this Agreement, this Agreement
shall be void and without effect, unless the Board, any appropriate committee
thereof, or the Chairman declares that this Agreement shall continue in effect
by written notice delivered to Executive within 60 days following such demotion
or determination.

4. Position and Duties.

(a) No Reduction in Position. During the Employment Period, Executive’s position
(including titles and tier), authority and responsibilities shall be at least
commensurate with those held, exercised and assigned immediately prior to the
Effective Date. It is understood that, for purposes of this Agreement, such
position, authority and responsibilities shall not be regarded as not
commensurate merely by virtue of the fact that a successor shall have acquired
all or substantially all of the business and/or assets of the Company as
contemplated by Section 10(d) of this Agreement.

(b) Business Time. On and after the Effective Date, Executive agrees to devote
full attention during normal business hours to the business and affairs of the
Company and to use best efforts to perform faithfully and efficiently the
responsibilities assigned to Executive hereunder, to the extent necessary to
discharge such responsibilities, except for: (i) time spent (A) serving on the
board of directors of any business corporation with the consent of the Board,
any appropriate committee of the Board, or the Chairman, (B) serving on the
board of, or working for, any charitable or community organization (with the
consent of the Board, any appropriate committee of the Board, or the Chairman if
any such service or work is to be performed during normal business hours), or
(C) pursuing Executive’s personal financial and legal affairs, so long as the
foregoing activities, individually or collectively, do not substantially
interfere with the performance of Executive’s responsibilities hereunder or
violate any of the provisions of Section 9 hereof, and (ii) periods of vacation,
sick leave or other leave to which Executive is entitled under the programs and
policies of the Company that apply to similarly situated executives. It is
expressly understood and agreed that Executive’s continuing to serve on any
boards and committees on which Executive is serving or with which Executive is
otherwise associated immediately preceding the Effective Date shall not be
deemed to interfere substantially with the performance of Executive’s
responsibilities hereunder.

5. Compensation.

(a) Base Salary. During the Employment Period, the Company and/or the
Subsidiaries shall pay Executive a base salary at an annual rate no less than
the annual rate in effect immediately prior to the Effective Date. Such base
salary shall be reviewed at least once during each calendar year of the
Employment Period, and may be increased at any time and from time to time by
action of the Board or any appropriate committee thereof or any individual
having authority to take such action in accordance with the Company’s regular
practices, but shall not be reduced below the annual rate in effect immediately
prior to the Effective Date. Executive’s base salary, as it may be increased
from time to time, shall be referred

3

to herein as “Base Salary.” Neither the Base Salary nor any increase in Base
Salary after the Effective Date shall serve to limit or reduce any obligation of
the Company hereunder.

(b) Annual Bonus. For each calendar year ending during the Employment Period,
Executive shall have the opportunity to earn and receive an annual bonus, based
on the achievement of target levels of performance, equal to no less than the
percentage of Executive’s Base Salary used to calculate such bonus immediately
prior to the Effective Date. Executive’s annual bonus opportunity, as it may be
increased from time to time during the Employment Period, shall be referred to
herein as “Target Bonus.” The actual bonus, if any, payable for any calendar
year during the Employment Period shall be determined in accordance with the
terms of the Company’s Annual Executive Bonus Program or any successor annual
incentive plan (the “Annual Plan”) based upon the performance of the Company
and/or its applicable affiliates and/or Executive against target objectives
established under such Annual Plan. Subject to Executive’s election to defer all
or a portion of any annual bonus payable hereunder pursuant to the terms of any
deferred compensation, deferred restricted stock or savings plan or other
similar arrangement maintained or established by the Company or its affiliates
and made available to Executive, any annual bonus payable under this Section
5(b) shall be paid to Executive in accordance with the terms of the Annual Plan.

(c) Long-term Incentive Compensation. During the Employment Period, Executive
shall participate in all of the Company’s existing and future long-term
incentive compensation programs for key executives at a level commensurate with
Executive’s participation in such programs immediately prior to the Effective
Date, or, if more favorable to the Executive, at the level made available to
Executive or other similarly situated executives at any time thereafter.

6. Benefits, Perquisites and Expenses.

(a) Benefits. During the Employment Period, Executive (and, to the extent
applicable, his or her dependents) shall be entitled to participate in or be
covered under: (i) each welfare benefit plan maintained or as hereafter amended
or established by the Company or its applicable affiliates, including, without
limitation, each group life, hospitalization, medical, dental, health, accident
or disability insurance or similar plan or program thereof, and (ii) each
pension, retirement, savings, deferred compensation, deferred restricted stock,
stock purchase or other similar plan or program maintained or as hereafter
amended or established by the Company or its applicable affiliates, in each case
at a level commensurate with the Executive’s participation in such plans or
programs immediately prior to the Effective Date, or, if more favorable to the
Executive, at the level made available to Executive or other similarly situated
executives at any time thereafter.

(b) Perquisites. For each calendar year during the Employment Period, Executive
shall be entitled to no less than the number of paid vacation days per year that
Executive was entitled to immediately prior to the Effective Date, and shall
also be entitled to receive such other perquisites commensurate with those
generally provided to Executive immediately prior to the Effective Date, or, if
more favorable to the Executive, at the level made available from time to time
to Executive or other similarly situated executives at any time thereafter.

(c) Business Expenses. During the Employment Period, the Company shall pay or
reimburse Executive for all reasonable business expenses incurred or paid by
Executive in the performance of Executive’s duties, upon presentation of expense
statements or vouchers and such other information as the Company
may require and in accordance with the generally applicable policies and
procedures of the Company as in effect immediately prior to the Effective Date,
or, if more favorable to the Executive, in accordance with the policies and
procedures in effect at any time thereafter.

(d) Office and Support Staff. During the Employment Period, Executive shall be
entitled to an office with furnishings and other material appointments, and to
secretarial and other assistance, at a level commensurate with the foregoing
provided immediately prior to the Effective Date, or, if more favorable to the
Executive, in accordance with the policies and procedures in effect at any time
thereafter.

(e) Indemnification. The Company shall indemnify Executive and hold Executive
harmless from and against any claim, loss or cause of action, regardless whether
asserted during or after the Employment Period, arising from or out of
Executive’s performance as an officer, director or employee of the Company or
any of its affiliates or in any other capacity, including any fiduciary
capacity, in which Executive serves at the request of the Company, to the
maximum extent permitted by applicable law and under the Certificate of
Incorporation and By-Laws of the Company, as may be amended from time to time
(the “Governing Documents”), provided that in no event shall the protection
afforded to Executive be less than that afforded under the Governing Documents
as in effect immediately prior to the Effective Date.

7. Early Termination of the Employment Period.

(a) Termination. Notwithstanding Section 3 hereof, the Employment Period shall
end upon the earliest to occur of: (i) a Termination For Cause, (ii) a
Termination Without Cause, (iii) a Termination For Good Reason, (iv) a Voluntary
Termination, (v) a Termination Due to Retirement, (vi) a Termination Due to
Disability, or (vii) a Termination Due to Death.

(b) Notice of Termination. Communication of termination of the Employment Period
shall be made to the other party by Notice of Termination (as defined in this
Section 7) in the case of: (i) a Termination For Cause, (ii) a Termination
Without Cause, (iii) a Termination For Good Reason, or (iv) a Voluntary
Termination.

(c) Benefits Payable Upon Termination; Rules for Determining Reason for
Termination.



  (i)   Benefits Payable Upon Termination.

(A) Following the end of the Employment Period, Executive (or in the event of
the Executive’s death, his or her surviving spouse, if any, or if none, his or
her estate) shall be paid the type or types of
compensation determined to be payable in accordance with the following table,
such payment to be made in the form specified in such table and at the time
established pursuant to Section 8 hereof. Capitalized terms used in such table
shall have the meanings set forth in Section 7(d) hereof.

(B) The Company’s obligation to make the payments provided for in this Agreement
and otherwise to perform its obligations under this Agreement shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which the Company may have against Executive or others. In no event
shall Executive be obligated to seek other employment or take any other action
by way of mitigation of the amounts payable to Executive under any of the
provisions of this Agreement and such amounts shall not be reduced whether or
not Executive obtains other employment.

(ii) Rules for Determining Reason for Termination.

(A) No Termination Without Cause or Termination For Good Reason shall be treated
as a Termination Due to Retirement or a Termination Due to Disability for
purposes of any Pro Rata Target Bonus, Severance Payment, Equity Awards or
Vested Benefits Enhancement, notwithstanding the fact that, either on, before or
after the Date of Termination with respect thereto, (I) Executive was eligible
for Retirement as defined in The Hartford Investment and Savings Plan, as may be
amended from time to time, or any successor plan thereof (the “Savings Plan”),
(II) Executive requested to be treated as a retiree for purposes of the Savings
Plan or any other plan or program of the Company or its affiliates, or



  (III)   Executive or the Company could have terminated Executive’s



      employment in a Termination Due to Disability hereunder.

(B) No Termination Due to Retirement shall be treated as a Voluntary
Termination.
(C) Notwithstanding any provision in this Agreement to the contrary, in the
event of a Change of Control as described in Section 2(b)(iii) or
Section 2(b)(iv) hereof, if the employment of Executive involuntarily terminates
on or after the date of a shareholder approval described in either of such
Sections but before the date of a consummation described in either of such
Sections, the date of termination of Executive’s employment shall be deemed for
purposes of this Agreement to be the day following the date of the applicable
consummation.

4

                              BENEFITS PAYABLE

 
                           
BENEFIT
  Accrued Salary   Pro Rata Target
Bonus   Severance Payment   Equity Awards   Vested Benefits   Vested Benefits
Enhancement (only
applicable in the
event that
Executive’s
employment by the
Company and/or the
Subsidiaries
terminates prior to
July 1, 2009)  






Welfare
Benefits
Continuation
 
                           
 
                           
FORM OF PAYMENT
  Lump Sum   Lump Sum   Lump
Sum   Determined Under
the Applicable Plan   Determined Under
the Applicable Plan   Lump Sum   Determined Under
the Applicable Plan
 
                           
 
                           
Termination
For Cause
  Payable   Not Payable   Not Payable   Determined Under
the Applicable Plan   Determined Under
the Applicable Plan  
Not Payable  
Not Available
 
                           
Termination Without
Cause
  Payable   Payable   Payable   Determined Under
the Applicable Plan   Determined Under
the Applicable Plan  
Payable  
Available
 
                           
Termination For
Good Reason
  Payable   Payable   Payable   Determined Under
the Applicable Plan   Determined Under
the Applicable Plan  
Payable  
Available
 
                           
 
                           
Voluntary
Termination
  Payable   Not Payable   Not Payable   Determined Under
the Applicable Plan   Determined Under
the Applicable Plan  
Not Payable  
Not Available
 
                           
 
                           
Termination Due to
Retirement
  Payable   Determined Under
the Applicable Plan   Not
Payable   Determined Under
the Applicable Plan   Determined Under
the Applicable Plan  
Not Payable  
Available
 
                           
 
                           
Termination Due to
Disability
  Payable   Payable   Not Payable   Determined Under
the Applicable Plan   Determined Under
the Applicable Plan  
Not Payable  
Available
 
                           
 
                           
Termination Due to
Death
  Payable   Payable   Not Payable   Determined Under
the Applicable Plan   Determined Under
the Applicable Plan  
Not Payable  
Not Available
 
                           

5

(d) Definitions. For purposes of this Agreement, the following capitalized terms
used herein shall have the following meanings:

“Accrued Salary” means Base Salary earned, but unpaid, for services

rendered to the Company and/or the Subsidiaries on or prior to the Date of
Termination (other than Base Salary deferred pursuant to Executive’s election
under the terms of any applicable Company plan or program), plus any vacation
pay accrued by Executive as of such date.

“Available” means that a particular benefit shall be made available to Executive
to the extent specifically provided herein or required by applicable law.

“Date of Termination” means: (i) in the case of a termination for which a Notice
of Termination is required, the date of receipt of such Notice of Termination,
or, if later, the date specified therein, as the case may be, or (ii) in all
other cases, the actual date on which Executive’s employment terminates during
the Employment Period.

“Determined Under the Applicable Plan” means that the determination of whether a
particular benefit shall or shall not be paid to Executive, and, where
specifically provided by this Agreement, the timing or form of any benefit
payment, shall be made solely by application of the terms of the plan or program
providing such benefit, except to the extent that the terms of such plan or
program are expressly superseded or modified by this Agreement.

“Equity Awards” means the outstanding stock option, restricted stock, restricted
stock unit, deferred restricted stock, performance share, performance unit, and
other equity or long-term incentive compensation awards, if any, held by
Executive as of the Date of Termination.

“ERPs” means any excess retirement plans maintained or as hereafter amended or
established by the Company or its applicable affiliates.

“ESPs” means any excess investment and savings plans maintained or as hereafter
amended or established by the Company or its applicable affiliates.

“Lump Sum” means a single lump sum cash payment.

“Not Available” means that the particular benefit shall not be made available to
Executive, except to the extent required by applicable law.

“Not Payable” means that the particular benefit shall not be paid or otherwise
provided to Executive.

“Notice of Termination” means: (i) in the case of a Termination For Cause, a
written notice given by the Company to Executive, within 30 calendar days of the
Company’s having actual knowledge of the events giving rise to such Termination
For Cause, (ii) in the case of a Termination Without Cause, a written notice
given by the Company to Executive at least 30 calendar days before the effective
date of such Termination Without Cause, (iii) in the case of a Termination For
Good Reason, a written notice given by Executive to the Company within 180 days
of Executive’s having actual knowledge of the events giving rise to such
Termination For Good Reason, and which (A) indicates the specific termination
provision in this Agreement relied upon, (B) sets forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated, and (C) if the
applicable Date of Termination is other than the date of receipt of such notice,
specifies such Date of Termination (which date shall be not more than 15 days
after the giving of such notice), provided that the failure by Executive to set
forth in such Notice of Termination any fact or circumstance that contributes to
a showing of Good Reason shall not waive any right of Executive hereunder or
preclude Executive from asserting such fact or circumstance in enforcing his or
her rights hereunder, or (iv) in the case of a Voluntary Termination, a written
notice given by Executive to the Company at least 30 calendar days before the
Date of Termination specified therein.

“Payable” means that a particular benefit shall be paid to Executive in the
amount, at the time, and in the form specified herein.

“Pro-Rata Target Bonus” means an amount equal to the product of: (i) Executive’s
Target Bonus under Section 5(b) for the calendar year in which the Date of
Termination occurs, multiplied by (ii) a fraction (the “Service Fraction”), the
numerator of which is equal to the number of rounded months (rounded to the
nearest number of whole months) in such calendar year which have elapsed as of
such Date of Termination, and the denominator of which is 12; provided that, if
the Date of Termination occurs in the last quarter of any calendar year,
Pro-Rata Target Bonus shall mean the amount determined under the foregoing
formula or, if greater, the product of: (A) the bonus that would have been paid
to Executive based on actual performance for such calendar year, multiplied by
(B) the Service Fraction.

“Severance Payment” means a cash amount equal to two times the sum of:
(i) Executive’s Base Salary at the rate in effect as of the Date of Termination,
plus (ii) Executive’s Target Bonus amount under Section 5(b) hereof for the
calendar year in which the Date of Termination occurs.

“Termination Due to Death” means a termination of Executive’s employment due to
the death of Executive.

“Termination Due to Disability” means: (i) a termination of Executive’s
employment by the Company as a result of a determination by the Board, the
appropriate committee thereof or the Chairman that Executive has been incapable
of substantially fulfilling the positions, duties, responsibilities and
obligations set forth in this Agreement on account of physical, mental or
emotional incapacity resulting from injury, sickness or disease for a period of
(A) at least four consecutive months, or (B) more than six months in any twelve
month period, or (ii) Executive’s termination of employment on account of
Disability as defined in the Savings Plan.

“Termination Due to Retirement” means Executive’s termination of employment on
account of Executive’s Retirement as defined in the Savings Plan.

“Termination For Cause” means the Company’s termination of Executive’s
employment due to: (i) Executive’s conviction of a felony, (ii) an act or acts
of extreme dishonesty or gross misconduct on Executive’s part which result or
are intended to result in material damage to the Company’s business or
reputation, or (iii) repeated material violations by Executive of his or her
obligations under Section 4 of this Agreement, which violations are demonstrably
willful and deliberate on the Executive’s part and which result in material
damage to the Company’s business or reputation.

“Termination For Good Reason” means the occurrence of any of the following after
the occurrence of a Change of Control:

(i) (A) the assignment to Executive of any duties inconsistent in any material
adverse respect with Executive’s position, including titles, duties, authority
or responsibilities as contemplated by Section 4 of this Agreement, or (B) any
other material adverse change in such position, including titles, duties,
authority or responsibilities;

(ii) any failure by the Company and/or the Subsidiaries to comply with any of
the provisions of Sections 5 and 6 of this Agreement at a level of least equal
to that in effect immediately preceding such Change of Control, other than an
insubstantial or inadvertent failure remedied by the Company and/or the
Subsidiaries promptly after receipt of notice thereof given by Executive;

(iii) the Company’s requiring Executive to be based at any office or location
more than 25 miles from the location at which Executive performed the services
specified under Section 4 hereof immediately prior to such Change of Control,
except for travel reasonably required in the performance of Executive’s
responsibilities;

(iv) any failure by the Company to obtain the assumption and agreement to
perform this Agreement by a successor as contemplated by Section 10(d); or

(v) any attempt by the Company and/or the Subsidiaries to terminate Executive’s
employment in a Termination For Cause that is determined in a proceeding
pursuant to Section 9 or Section 10 hereof not to constitute a Termination For
Cause.

Notwithstanding the foregoing, a termination of Executive’s employment shall not
be treated as a Termination For Good Reason (I) if Executive shall have
consented in writing to the occurrence of the event giving rise to the claim of
Termination For Good Reason, or (II) if Executive shall have delivered a Notice
of Termination to the Company, and the facts and circumstances specified therein
as providing a basis for such Termination For Good Reason are cured by the
Company within 10 days of its receipt of such Notice of Termination.

“Termination Without Cause” means any involuntary termination of Executive’s
employment by the Company and/or the Subsidiaries, other than a Termination For
Cause, a Termination Due to Disability by the Company or a Termination Due to
Death.

“Vested Benefits” means amounts that are vested or that Executive is otherwise
entitled to receive, without the performance by Executive of further services or
the resolution of a contingency, under the terms of or in accordance with any
investment and savings plan or retirement plan (including any plan providing
retiree medical benefits) of the Company or its affiliates, and any ERPs or ESPs
related thereto, and any deferred compensation or employee stock purchase plan
or similar plan or program of the Company or its affiliates.

“Vested Benefits Enhancement” means: (i) a cash amount equal to the present
value, calculated using a discount rate equal to the then prevailing applicable
Federal rate as determined under Section 1274(d) of the Internal Revenue Code of
1986, as amended (the “Code”), of the additional retirement benefits that would
have been payable or available to Executive under any ERPs, based on (A) the age
and service Executive would have attained or completed had Executive continued
in the employ of the Company and/or the Subsidiaries until the second
anniversary of the Date of Termination, and (B) where compensation is a relevant
factor, Executive’s pensionable compensation as of such Date of Termination,
such compensation to include, on the same terms as apply to other executives,
any Severance Payment made to Executive, (ii) solely for purposes of vesting in
any benefits under any ESPs, Executive shall be treated as having continued in
the employ of the Company and/or the Subsidiaries until the second anniversary
of such Date of Termination, and (iii) solely for purposes of determining
eligibility for retiree medical benefits under any retirement plan or any
retiree welfare benefit plan, policy or program of the Company or its
affiliates, and any ERPs related thereto, Executive shall be treated as having
continued in the employ of the Company and/or the Subsidiaries until the second
anniversary of the occurrence of such Change of Control and to have retired on
the last day of such period. A Vested Benefits Enhancement shall only be
applicable in the event that Executive’s employment by the Company and/or the
Subsidiaries terminates prior to July 1, 2009.

“Voluntary Termination” means any voluntary termination of Executive’s
employment by Executive, other than a Termination For Good Reason, a Termination
Due to Retirement, or a Termination Due to Disability by Executive.

“Welfare Benefits Continuation” means that until the second anniversary of the
Date of Termination, Executive and, if applicable, his or her dependents, shall
be entitled to continue participation in the life and health insurance benefit
plans of the Company or its affiliates in which Executive and/or such dependents
were participating as of the Date of Termination, and such other welfare benefit
plans thereof in which the Company or its affiliates are required by law to
permit the participation of Executive and/or such dependents, (collectively, the
“Welfare Benefit Plans”). Such participation shall be on the same terms and
conditions (including the requirement that Executive pay any premiums generally
paid by an employee) as would apply if Executive were still in the employ of the
Company and/or the Subsidiaries; provided that the continued participation of
Executive and/or the dependents of Executive in such Welfare Benefit Plans shall
cease on such earlier date as Executive may become eligible for comparable
welfare benefits provided by a subsequent employer. To the extent that Welfare
Benefits Continuation cannot be provided under the terms of the applicable plan,
policy or program, the Company shall provide a comparable benefit under another
plan or from the Company’s general assets.

(e) Out-Placement Services. If the Employment Period terminates because of a
Termination Without Cause or a Termination For Good Reason, Executive shall be
entitled to out-placement services, provided by the Company or its designee at
the Company’s expense, for 12 months following the Date of Termination, or such
lesser period as Executive may require such services.

(f) Certain Further Payments by Company.

(i) Tax Reimbursement Payment. In the event that any amount or benefit paid or
distributed to Executive pursuant to this Agreement, taken together with any
amounts or benefits otherwise paid or distributed to Executive by the Company or
any affiliate (collectively, the “Covered Payments”), are or become subject to
the tax (the “Excise Tax”) imposed under Section 4999 of the Internal Revenue
Code of 1986, as amended (the “Code”), or any similar tax that may hereafter be
imposed, the Company shall pay to Executive at the time specified in this
Section an additional amount (the “Tax Reimbursement Payment”) such that the net
amount retained by the Executive with respect to such Covered Payments, after
deduction of any Excise Tax on the Covered Payments and any Federal, state and
local income tax and other tax on the Tax Reimbursement Payment provided for by
this Section, but before deduction for any Federal, state or local income or
employment tax withholding on such Covered Payments, shall be equal to the
amount of the Covered Payments.

(ii) Applicable Rules. For purposes of determining whether any of the Covered
Payments will be subject to the Excise Tax and the amount of such Excise Tax:

(A) Such Covered Payments shall be treated as “parachute payments” within the
meaning of Section 280G of the Code, and all “parachute payments” in excess of
the “base amount” (as defined under Section 280G(b)(3) of the Code) shall be
treated as subject to the Excise Tax, unless, and except to the extent that, in
the good faith judgment of the Company’s independent certified public
accountants appointed prior to the Effective Date or tax counsel selected by
such accountants (the “Accountants”), the Company has a reasonable basis to
conclude that such Covered Payments (in whole or in part) either do not
constitute “parachute payments” or represent reasonable compensation for
personal services actually rendered (within the meaning of Section 280G(b)(4)(B)
of the Code) in excess of the “base amount,” or such “parachute payments” are
otherwise not subject to such Excise Tax; and

(B) The value of any non-cash benefits or any deferred payment or benefit shall
be determined by the Accountants in accordance with the principles of
Section 280G of the Code.

(iii) Additional Rules. For purposes of determining the amount of the Tax
Reimbursement Payment, the Executive shall be deemed to pay (A) Federal income
taxes at the highest applicable marginal rate of Federal income taxation for the
calendar year in which the Tax Reimbursement Payment is to be made, and (B) any
applicable state and local income and other taxes at the highest applicable
marginal rate of taxation for the calendar year in which the Tax Reimbursement
Payment is to be made, net of the maximum reduction in Federal income taxes
which could be obtained from the deduction of such state or local taxes if paid
in such year.

(iv) Repayment or Additional Payment in Certain Circumstances.

(A) Repayment. In the event that the Excise Tax is subsequently determined by
the Accountants or pursuant to any proceeding or negotiations with the Internal
Revenue Service to be less than the amount taken into account hereunder in
calculating the Tax Reimbursement Payment made, Executive shall repay to the
Company, at the time that the amount of such reduction in the Excise Tax is
finally determined, the portion of such prior Tax Reimbursement Payment that
would not have been paid if such lesser Excise Tax had been applied in initially
calculating such Tax Reimbursement Payment. Notwithstanding the foregoing, in
the event any portion of the Tax Reimbursement Payment to be repaid to the
Company has been paid to any Federal, state or local tax authority, repayment
thereof shall not be required until actual refund or credit of such portion has
been made to Executive by the applicable tax authority.
Executive and the Company shall mutually agree upon the course of action to be
pursued (and the method of allocating the expenses thereof) if Executive’s good
faith claim for refund or credit is denied.

6

(B) Additional Tax Reimbursement Payment. In the event that the Excise Tax is
later determined by the Accountants or pursuant to any proceeding or
negotiations with the Internal Revenue Service to exceed the amount taken into
account hereunder at the time the Tax Reimbursement Payment is made (including,
but not limited to, by reason of any payment the existence or amount of which
cannot be determined at the time of the Tax Reimbursement Payment), the Company
shall make an additional Tax Reimbursement Payment in respect of such excess
(plus any interest or penalty payable with respect to such excess) at the time
that the amount of such excess is finally determined.

(v) Timing for Tax Reimbursement Payment. The Tax Reimbursement Payment (or
portion thereof) provided for in this Section 7 shall be paid to Executive not
later than 10 business days following the payment of the Covered Payments;
provided, however, that if the amount of such Tax Reimbursement Payment (or
portion thereof) cannot be finally determined on or before the date on which
payment is due, the Company shall pay to Executive by such date an amount
estimated in good faith by the Accountants to be the minimum amount of such Tax
Reimbursement Payment and shall pay the remainder of such Tax Reimbursement
Payment (together with interest at the rate provided in Section 1274(b)(2)(B) of
the Code) as soon as the amount thereof can be determined, but in no event later
than 45 calendar days after payment of the related Covered Payment. To the
extent that the amount of the estimated Tax Reimbursement Payment exceeds the
amount subsequently determined to have been due, Executive shall pay such excess
to the Company on the fifth business day after written demand by the Company for
payment.

8. Timing of Payments.

Accrued Salary shall be paid no later than 10 days following the Date of
Termination. Severance Payments and Vested Benefits Enhancements, together with
interest thereon based on prevailing short-term rates for the period between the
date of payment and the Date of Termination, shall be paid during the 10 day
period following the six month anniversary of the Date of Termination, unless
earlier payment is permitted in accordance with guidance provided under
Section 409A of the Code. Pro-Rata Target Bonus shall be paid as follows: (a) if
the Date of Termination occurs in the first, second or third calendar quarter of
any particular calendar year, then the Pro-Rata Target Bonus shall be paid no
later than 10 days following the Date of Termination, or (b) if the Date of
Termination occurs in the fourth calendar quarter of any particular calendar
year, then the Pro-Rata Target Bonus shall be paid no later than the same time
as similar awards are paid to other executives participating in the plans or
programs under which the awards are paid, but in no event later than March 31 of
the calendar year following the end of such fourth calendar quarter. Vested
Benefits and Equity Awards shall be paid no later than the time for payment
Determined Under the Applicable Plan except as otherwise expressly superseded or
modified by this Agreement. Tax Reimbursement Payments shall be paid at the time
specified in Section 7 hereof.

7

9. Confidentiality and Other Covenants. By and in consideration of the
compensation and benefits to be provided by the Company hereunder, including the
severance arrangements set forth herein, Executive agrees to the following:

(a) Confidentiality. Without the prior written consent of the Company, except to
the extent required by an order of a court having competent jurisdiction or
under subpoena from an appropriate government agency, Executive shall not
disclose to any third person, or permit the use of for the benefit of any person
or any entity other than the Company or its affiliates, any trade secrets,
customer lists, information regarding product development, marketing plans,
sales plans, management organization information (including data and other
information relating to members of the Board and management), operating policies
or manuals, business plans, financial records, or other financial,
organizational, commercial, business, sales, marketing, technical, product or
employee information relating to the Company or its affiliates or information
designated as confidential, proprietary, and/or a trade secret, or any other
information relating to the Company or its affiliates that Executive knows from
the circumstances, in good faith and good conscience, should be treated as
confidential, or any information that the Company or its affiliates may receive
belonging to customers, agents or others who do business with the Company or its
affiliates, except to the extent that any such information previously has been
disclosed to the public by the Company or is in the public domain (other than by
reason of Executive’s violation of this Section 9(a)).

(b) Company Property. Except as expressly provided herein, promptly following
any termination of the Employment Period, Executive shall return to the Company
all property of the Company, and all copies thereof in Executive’s possession or
under his or her control.

(c) Injunctive Relief and Other Remedies with Respect to Covenants. Executive
acknowledges and agrees that the covenants and obligations of Executive with
respect to confidentiality and Company property relate to special, unique and
extraordinary matters and that a violation of any of the terms of such covenants
and obligations will cause the Company irreparable injury for which adequate
remedies are not available at law. Therefore, Executive agrees that the Company
shall be entitled to an injunction, restraining order or such other equitable
relief (without the requirement to post bond) restraining Executive from
committing any violation of the covenants and obligations contained in this
Section 9. These remedies are cumulative and are in addition to any other rights
and remedies the Company may have at law or in equity.

8

Notwithstanding the foregoing, in no event shall an asserted violation of the
provisions of this Section constitute a basis for deferring or withholding any
amounts otherwise payable to the Executive under this Agreement following a
Change of Control.

10. Miscellaneous.

(a) Survival. All of the provisions of Sections 7 (relating to termination of
the Employment Period following a Change of Control), 9 (relating to
confidentiality and Company property), 10(b) (relating to arbitration), 10(c)
(relating to legal fees and expenses) and 10(n) (relating to governing law) of
this Agreement shall survive the termination of this Agreement.

(b) Arbitration. Except as provided in Section 9, any dispute or controversy
arising under or in connection with this Agreement (excluding employment related
disputes that do not involve this Agreement) shall be resolved by binding
arbitration. Such arbitration shall be held in the city of Hartford, Connecticut
and except to the extent inconsistent with this Agreement, shall be conducted in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association in effect at the time of the arbitration, and otherwise in
accordance with the principles that would be applied by a court of law or
equity. The arbitrator shall be acceptable to both the Company and Executive. If
the parties cannot agree on an acceptable arbitrator, the dispute or controversy
shall be heard by a panel of three arbitrators; one appointed by each of the
parties and the third appointed by the other two arbitrators. The Company and
Executive further agree that they will abide by and perform any award or awards
rendered by the arbitrators and that a judgment may be entered on any award or
awards rendered by any state or federal court having jurisdiction over the
Company or Executive or any of their respective property.

(c) Legal Fees and Expenses. In any contest (whether initiated by Executive or
by the Company) as to the validity, enforceability or interpretation of any
provision of this Agreement, the Company shall pay Executive’s legal expenses
(or cause such expenses to be paid) including, without limitation, Executive’s
reasonable attorney’s fees, on a quarterly basis, upon presentation of proof of
such expenses in a form acceptable to the Company, provided that Executive shall
reimburse the Company for such amounts, plus simple interest thereon at the
90-day United States Treasury Bill rate as in effect from time to time,
compounded annually, if Executive shall not prevail, in whole or in part, as to
any material issue as to the validity, enforceability or interpretation of any
provision of this Agreement.

(d) Successors; Binding Effect. This Agreement shall inure to the benefit of and
be binding upon the Company and its successors. The Company shall require any
successor to all or substantially all of the business and/or assets of the
Company, whether direct or indirect, by purchase, merger, consolidation,
acquisition of stock, or otherwise, by an agreement in form and substance
satisfactory to Executive, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent as the Company would be
required to perform the Agreement if no such succession had taken place. This
Agreement is personal to the Executive and, without the prior written consent of
the Company, shall not be assignable by Executive otherwise than by will or the
law of descent and distribution. This Agreement shall inure to the benefit of
and be enforceable by Executive’s legal representatives.

(e) Assignment. Except as provided in Section 10(d), neither this Agreement nor
any of the rights or obligations hereunder shall be assigned or delegated by any
party hereto without the prior written consent of the other party.

(f) Entire Agreement. This Agreement together with the employment relationship
between the parties constitutes the entire agreement between the parties hereto
with respect to the matters referred to herein. In consideration of the mutual
covenants herein contained and Executive’s continued participation in certain
incentive compensation plans pursuant to which the level, if any, of
participation is determined by the administrators of such plans, this Agreement
supersedes and replaces any prior or subsequent severance plan or arrangement
that otherwise would apply to Executive following a Change of Control, including
any prior Key Executive Employment Protection Agreement. No other agreement
relating to the terms of Executive’s employment by the Company, oral or
otherwise, shall be binding between the parties unless it is in writing and
signed by the party against whom enforcement is sought. There are no promises,
representations, inducements or statements between the parties other than those
that are expressly contained herein. Executive acknowledges that he or she is
entering into this Agreement of his or her own free will and accord, and with no
duress, and that he or she has read this Agreement and that he or she
understands it and its legal consequences.

(g) Severability; Reformation. In the event that one or more of the provisions
of this Agreement shall become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not be affected thereby. In the event of a determination that any
of the provisions of Section 9(a) are not enforceable in accordance with their
terms, Executive and the Company agree that such Section shall be reformed to
make such Section enforceable in a manner that provides the Company the maximum
rights permitted at law.

(h) Waiver. Waiver by any party hereto of any breach or default by the other
party of any of the terms of this Agreement shall not operate as a waiver of any
other breach or default, whether similar to or different from the breach or
default waived. No waiver of any provision of this Agreement shall be implied
from any course of dealing between the parties hereto or from any failure by
either party hereto to assert its or his or her rights hereunder on any occasion
or series of occasions.

(i) Notices. Any notice required or desired to be delivered under this Agreement
shall be in writing and shall be delivered personally, by courier service, by
registered mail, return receipt requested, or by telecopy and shall be effective
upon actual receipt by the party to which such notice shall be directed, and
shall be addressed as follows (or to such other address as the party entitled to
notice shall hereafter designate in accordance with the terms hereof):

         
If to the Company:
  The Hartford Financial Services Group, Inc.

 
  Executive Row, Home Office

 
  Hartford Plaza

 
  690 Asylum Avenue
 
  Hartford, CT 06115


Attention: General Counsel

     
with a copy to:
  Debevoise & Plimpton
875 Third Avenue
New York, NY 10022
Attn: Lawrence K. Cagney, Esq.

If to Executive: The home address of Executive shown on the records of the
Company

(j) Amendments. This Agreement may not be altered, modified or amended except by
a written instrument signed by each of the parties hereto, provided however that
the Company (i) may unilaterally amend this Agreement at any time as may be
necessary, in its reasonable judgment, to comply with law or to avoid payments
to Executive under the Agreement being subject to an additional tax under
Section 409A of the Code, and (ii) may terminate this Agreement at any time
prior to a Change of Control by written notice to Executive given at least six
months prior to the date of termination of the Agreement, provided that a Change
of Control is not threatened at the time the notice is given. For purposes of
the preceding sentence, a Change of Control shall be deemed to be threatened for
the period beginning on the date of any Potential Change of Control (as defined
in The Hartford 2005 Incentive Stock Plan, as it may be amended from time to
time) and ending upon the earlier of (i) the second anniversary of the date of
such Potential Change of Control, (ii) the date a Change of Control occurs, or
(iii) the date the Board determines in good faith that a Change of Control is no
longer threatened. This Agreement is intended to comply with Section 409A of the
Code, and no action taken by the Company shall be construed in a manner that
would result in the imposition of an additional tax on Executive under
Section 409A of the Code.

(k) Headings. Except as expressly provided herein, headings to provisions of
this Agreement are for the convenience of the parties only and are not intended
to be part of or to affect the meaning or interpretation hereof.

(l) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.

(m) Withholding. Any payments provided for herein shall be reduced by any
amounts required to be withheld by the Company from time to time under
applicable Federal, State or local income or employment tax laws or similar
statutes or other provisions of law then in effect.

(n) Governing Law. This Agreement shall be governed by the laws of the State of
Connecticut, without reference to principles of conflicts or choice of law under
which the law of any other jurisdiction would apply.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and Executive has hereunto set his or her hand, as of
the day and year first above written.



      THE HARTFORD FINANCIAL



      SERVICES GROUP, INC.

WITNESSED:

     

     
By:
Title:
  Ann M. de Raismes
Executive Vice President,
Human Resources

     

EXECUTIVE

WITNESSED:

     

     

9